Order entered May 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01278-CV

                        DENNIS JAMES POLEDORE, JR., Appellant

                                                V.

                            CHERI YOLANDA DANIEL, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-10565

                                            ORDER
       Before the Court is appellee’s May 20, 2019 second motion for an extension of time to

file her brief on the merits. We GRANT the motion and extend the time to May 31, 2019. We

caution appellee that further extension requests will be disfavored.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE